Exhibit 10.1
 
 
TERMINATION AGREEMENT




This Termination Agreement (this “Agreement”) is entered into as of November 20,
2012 by and among iScience Interventional Corporation, a Delaware corporation
(the “Company”), Znomics, Inc., a Nevada corporation (“Parent”) and IZ Merger
Corp., a Delaware corporation (“Merger Sub”).


RECITALS


A.           WHEREAS, the Company, Parent and Merger Sub have entered into an
Agreement and Plan of Merger dated September 10, 2012 (the “Merger Agreement”).


B.           WHEREAS, capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Merger
Agreement.


C.           WHEREAS, Section 8.1(g) of the Merger Agreement provides that the
Merger Agreement may be terminated by either the Company or Parent if the
Closing Date is not on or before November 15, 2012.


D.           WHEREAS, the Closing Date has not occurred on or before November
15, 2012 and the Company and Parent each intend to terminate the Merger
Agreement effective immediately.


E.           WHEREAS, the Board of Directors of the Company and the Board of
Directors of Parent have each authorized the termination of the Merger Agreement
pursuant to the terms of this Agreement.
 
 
AGREEMENT


NOW, THEREFORE, in consideration of the premises and the agreements set forth
herein, the parties agree as follows:


1.           Termination of Merger Agreement.  Effective immediately, Parent and
the Company hereby terminate the Merger Agreement pursuant to Section 8.1(g) of
the Merger Agreement.


2.           Effect of Termination; Mutual Discharge and Waiver.  As a result of
the termination of the Merger Agreement pursuant to this Agreement, (a) the
Merger Agreement shall become void and have no effect whatsoever, except that
the provisions of ARTICLE I (“Definitions”), ARTICLE VIII (“Termination”),
ARTICLE IX (“General Provisions”) and Section 6.2 (“Expenses”) shall survive
such termination, (b) no party to the Merger Agreement shall have any liability
thereunder arising from any breach by such party of any provision of the Merger
Agreement if such breach occurred prior to such termination, (c) each party will
redeliver all documents, work papers and other material of the other party or
parties relating to the transactions contemplated by the Merger Agreement
including such memoranda, notes, lists, records or other documents compiled or
derived from such material, whether so obtained before
 
 
 

--------------------------------------------------------------------------------

 
 
or after the execution of the Merger Agreement, to the party furnishing the same
and (d) all information received by any party to the Merger Agreement with
respect to the business of the other parties or their affiliated companies shall
remain subject to the terms of Section 6.3(b) - (e) of the Merger Agreement.


3.           Representations and Warranties of Parent.  Each of the Parent and
its subsidiaries is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has
requisite power and authority to operate its business as it is now currently
conducted.  Parent has full corporate power and authority to execute and deliver
this Agreement.  The Board of Directors of Parent has unanimously approved this
Agreement.  This Agreement has been duly and validly executed and delivered by
Parent and constitutes a valid binding obligation of Parent, enforceable against
Parent in accordance with its terms.


4.           Representations and Warranties of the Company.  The Company is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization and has requisite power and authority to
operate its business as it is now currently conducted.  The Company has full
corporate power and authority to execute and deliver this Agreement.  The Board
of Directors of the Company has unanimously approved this Agreement.  This
Agreement has been duly and validly executed and delivered by the Company and
constitutes a valid binding obligation of the Company, enforceable against the
Company in accordance with its terms.


5.           Public Announcement.  Parent and the Company acknowledge that
Parent intends to issue a press release promptly after the date of this
Agreement with respect to this Agreement and the termination of the Merger
Agreement.  Each of the Parent and the Company shall consult with the other
before issuing such press release and shall not issue such press release without
the prior consent of the other party, which consent shall not be unreasonably
withheld, delayed or conditioned.


6.           Governing Law.  This Agreement is governed by the internal laws of
the State of Delaware without regard to such State’s principles of conflicts of
laws that would defer to the substantive laws of another jurisdiction.


7.           Waiver of Jury Trial.  Each of the parties hereto hereby waives to
the fullest extent permitted by applicable law any right it may have to a trial
by jury with respect to any litigation directly or indirectly arising out of,
under or in connection with this Agreement or the Merger Agreement.


8.           Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity.


9.           Headings.  The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.




 
 

--------------------------------------------------------------------------------

 
10.           Miscellaneous.  This Agreement may be modified or amended only be
a writing signed by the parties hereto.  This Agreement may be executed and
delivered (including by facsimile transmission) in one of more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.












[Remainder of Page Intentionally Left Blank]






 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first written above by their respective officers.
 


 

       
iSCIENCE INTERVENTIONAL CORPORATION
                   
By:
     
Name: Michael Nash
   
Title: Chief Executive Officer and President
                   
ZNOMICS, INC.
                   
By:
     
Name: David G. Latzke
   
Title: Chief Financial Officer
     




 
IZ MERGER CORP.
                   
By:
     
Name: David G. Latzke
   
Title: Chief Financial Officer







 
 

--------------------------------------------------------------------------------

 

